DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/20 has been entered.
 
Application Status 
--- Claims 18-37 are pending in the present application.
--- Claims 18-37 are rejected herein.

Claim Rejections - 35 USC § 112

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term "mild" as recited in claim 18 is a relative term. The term "mild" or “softer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the present case, the Examiner finds no standards or guide lines in Applicant’s specification to determine to what extent a steel being regarded as mild steel. It is also not clear simply from reading the element of claim at what the inventor would concede that the bear plate of the toggle being formed from mild or softer steel. Furthermore, there is no evidence here that one of the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC §103
Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent 544,088 to Alfonso in vie w of common knowledge (or Alfonso in view of US 5,197,567 to Rabalais and further in view GB 1,152,070 to GKN Screws Fasteners LTD. (IDS).)

Regarding claims 18, 19 and 21, Alfonso discloses an improved nut assembly for wall or anchorage bolts comprising nut (10) have a portion being  barrel shaped, a bearer plate (9) which defines a surface (fig. 3) for bearing, in use, against the confronting surface of a support structure; and a pair of support plates ((6, 6)) secured to the bearer plate and spaced apart to pivotally support said barrel between the support plates (6, 6), said barrel being integral with or connectable to a connector, the connector configured such that, in use, the connector secures the toggle bearer plate against the confronting surface of a support structure,
Alfonso is silent about the nut shape 10 being a barrel although a portion the nut shape being a barrel. It would have been obvious to one of ordinary skill in the art 
Alfonso is also silent about at least the bearer plate, the support plates and the barrel of the toggle being formed from mild steel. However to have made an element from a mild steel is also considered old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make at least the bearer plate, the support plates and the barrel of the toggle being formed from mild steel, since a change in material of an element involves only routine skill in the art. Note: GB 1, 152, 070 to GKN shown mild steel material if Applicant is referred (see page 2, column 1, lines 37-50). The motivation for doing so would be to ensure that the toggle as a whole does not damage the roof structure when resisting an applied load.
Alfonso is further silent about each support plate comprising a weld. However to have fastened or secured an element to another by welding or any other alternative equivalent fastening means is also considered old and well known as well as a matter of engineering choice in the art. The motivation for doing so would be to make the connection stronger.

Regarding claim 20, To have made the toggle complied with the safety standard is also obvious, as it refers to how to make the toggle safety in accordance with safety standard as defined in EN 795 Type C.


Regarding claims 24-25 … Claims 24-25 are directed to the subject matter that would have been obvious at the claim date to a person skilled in the art to which it pertains having regard to Alfonso  in vie w of common  general knowledge. Design 

Regarding claim 26, With respect to the dimensioning of support plate to be set 2mm inwards from an edge of the bearer plate, it is expected as a part of the level skill of one of ordinary skill in the art to routinely dimension the height, shape, length, and width of the support plate determined through experimentation and optimization for a particular application. Accordingly, it would have been obvious to one of ordinary skill in the art, as to dimension the support plate to be 2mm inwards from an edge of the bearer plate, producing no unexpected results.

Regarding claim 27, wherein the barrel as disclosed in Alfonso as modified is provided with an aperture for receiving a connector (12).

Regarding claim 28, wherein said aperture is screw threaded to receive a screw threaded connector rod (40).

Regarding claim 29, wherein the longitudinal axis of the aperture intersects the axis of rotation of the barrel.


Regarding claim 31, wherein the slot is a central slot.

Regarding claim 32, wherein the slot is an elongate shaped slot and regions of the slot each lie inwards of end regions of the bearer plate and whereby the slot has a continuous boundary defined by the bearer plate.

Regarding claim 33, wherein the connector is an elongated connector and is considered as being structurally integrally with an elongate connector in a functional sense (function as one unit).

Regarding claim 34, wherein a connector retains the barrel in engagement with each support plate.

Regarding claim 35, Alfonso further discloses a support member (see L-shaped plate, no reference numeral) (figs 2-3)wherein the connector extends through an aperture (not shown) defined in the support member and secures the bearer plate against a confronting surface of the support member.



Regarding claim 37, wherein the support plates lie positioned within a portion of the thickness of the support member when the bearer plate is secured against the support member.

Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It should be noted that although the new ground(s) of rejection is made in view of Alfonso, The new ground of rejection presented in this office action should not be interpreted as acquiescence or agreement with such above arguments from Attorney with respect the references of Rabalais and/or GNK Scews Fasteners LTD in the previous office action dated 8/06/20. 

Conclusion

THIS ACTION IS MADE NON-FINAL.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.